Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 04/07/2021.
Claims 1, 3-20, 21, 23-40, 41, 43, 44, 46, 49, 50 are pending.

Allowable Subject Matter
Claims 1, 3-20, 21, 23-40, 41, 43, 44, 46, 49, 50   are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ the multiple groups of UEs grouped based at least in part on aggregation levels associated with UEs included in the multiple groups or UEs; receiving, from a base station, a group downlink control information message; determining that the group downlink control information message pertains to the UE by associating the group identifier with the group downlink control information message; and communicating with the base station in accordance with the group downlink control information message based at least in part on the UE being associated with the group to which the group downlink control information message pertains ” and in combination with other limitations recited as specified in claim 1.



Claim  41  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ the multiple groups of UEs grouped based at least in part on aggregation levels associated with UEs included in the multiple groups or UEs; receiving, from a base station, a group downlink control information message; determining that the group downlink control information message pertains to the UE by associating the group identifier with the group downlink control information message; and communicating with the base station in accordance with the group downlink control information message based at least in part on the UE being associated with the group to which the group downlink control information message pertains ” and in combination with other limitations recited as specified in claim 41.


Claim  49  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ the multiple groups of UEs grouped based at least in part on aggregation levels associated with UEs included in the multiple groups or UEs; receive, from a base station, a group downlink control information message; determine that the group downlink control information message pertains to the UE by associating the group identifier with the group downlink control information message; and communicate with the base station in accordance with the group downlink control information message based at least in part on the UE being associated with the group to which the group downlink control information message pertains ” and in combination with other limitations recited as specified in claim 49.

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUONG T HO/Primary Examiner, Art Unit 2412